Graves v Huff (2019 NY Slip Op 01009)





Graves v Huff


2019 NY Slip Op 01009


Decided on February 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


131 CA 17-00093

[*1]MARK F. GRAVES, JR., PLAINTIFF-APPELLANT,
vJESSICA R. HUFF, DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES A. HOBBS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
MAUREEN A. PINEAU, ROCHESTER, FOR DEFENDANT-RESPONDENT.
EFTIHIA BOURTIS, ROCHESTER, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Supreme Court, Monroe County (Edward C. Gangarosa, R.), entered September 7, 2016. The order, inter alia, denied the application of plaintiff for a modification of custody. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Graves v Huff ([appeal No. 2] — AD3d — [Feb. 8, 2019] [4th Dept 2019]).
Entered: February 8, 2019
Mark W. Bennett
Clerk of the Court